Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/7/20 is acknowledged.
No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/7/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear seat overlapping the seat bottom of the jump seat when in the first position of claim 8; the bottom of the jump seat having an uppermost position which is lower than an uppermost position of the seat bottom of the rear seats of claim 9 in conjunction with that which is set forth in claim 1; the alignment members of claim 28 which locate the seat bottoms relative to the seat backs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment/Specification
The amendment filed 12/1/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added limitations of claim 1 (which are apparently directed to the embodiment of FIGS. 3-5) in conjunction with that which is recited in claims 8-9 (the overlaps which is apparently shown in the embodiment of FIG.13) constitutes new matter as no embodiment is anticipated which includes all of the features newly recited. Specifically, the rear seats necessarily cannot “overlap” the seat bottom of the jump seat in a lateral direction when in the first position because the rear seats are adjacent one another (“proximate”) and the bottom of . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 13-24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 8-9, it is now unclear how the vehicle can include all of the limitations of claims 1 as well as those of claims 8-9, namely how the jump seat comprising a seat bottom, and the seat bottom of the jump seat is movable in a longitudinal direction between a third position where the longitudinal middle point of the seat bottom of the jump seat is located in front of a frontmost portion of the rear seats and a fourth position where the middle point of the seat bottom of the jump seat is behind the frontmost portion of the rear seats AND where the seat bottoms of the rear seat “overlap” the seat bottom of the jump seat when in the first position (claim 8) or where the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat (claim 9). 
For claims 8-9, the rear seats necessarily cannot “overlap” the seat bottom of the jump seat in a lateral direction when in the first position because the rear seats are adjacent one another (“proximate”) and the bottom of the jump seat has been moved out (in front of a frontmost portion) of the rear seats. It is unclear how can these components overlap in the lateral direction when positioned in this fashion. Further explanation is requested. For the purposes of examination on the merits the claims will be treated as best understood.
Claim 13 recites the limitation "a first position" in line 7 and “a second position” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “alignment members” where the specification discloses alignment posts 576 and alignment apertures 592. However, the specific recitation that the alignment members locate seat bottoms relative to seat back is awkward and confusing as the alignment posts provided do not function in this manner but are set forth to align posts of the rear frame tube 562 with the seat bottom 532 and not the seat back as recited. Further explanation is requested. The claim will be examined as best understood. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 
	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over GB 313 in view of Scheinberg (2009/0072572). 
For claim 1, GB 313 discloses a vehicle (FIGS.11-15), comprising: 
a frame (inherent), 
a plurality of seats (FIG.15), comprising at least two front seats (7,8), at least two rear seats (11,13), and a rear jump seat (12) positioned intermediate the two rear seats; 
the jump seat (12) comprising a seat back (12b) which is positioned rearwardly of the rear seats when the rear seats are spaced apart and exposing the jump seat for use, and the rear seats being movable laterally between 
a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat, and 
a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed; 
the jump seat comprising a seat bottom (12a), and the seat bottom of the jump seat is movable in a longitudinal direction between 
a third position where the longitudinal front point of the seat bottom of the jump seat is located at a frontmost portion of the rear seats and 
a fourth position where the middle point of the seat bottom of the jump seat is behind the frontmost portion of the rear seats.  
GB 313 lacks the third position where the longitudinal middle point of the seat bottom of the jump seat is located in front of a frontmost portion of the rear seats, a feature taught by Scheinberg as seen in FIG. 6 where seat (22) includes a middle portion forward of a frontmost portion of the rear seats (20,24). 
It would have been obvious to one of ordinary skill in the art to have provided the jump seat bottom of GB 313 movable to a position in front of a frontmost portion of the rear seats as taught by GB 313 in order to improve hauling versatility. 

For claim 4, the seat bottom of the jump seat slides along a longitudinally extending track (slides).  
For claim 6, the seat bottom of the jump seat is also defined as a console in that it can hold items thereon.  
For claim 8, GB ‘313 discloses the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom and the seat bottoms of the rear seat overlap the seat bottom of the jump seat when in the first position (Fig.14c and 14d).  
For claim 9, the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GB 313, as modified with respect to claim 2 above, and in view of the well known prior art. 
For claim 5, GB 313, as modified, lacks the seat bottom of the jump seat being also defined as a cooler.
The well known prior art provides for coolers within vehicle consoles to keep perishable items safe. It would have been obvious to one of ordinary skill in the art to have adapted the console (27) of GB 313, as modified, to be a cooler as recited and provided by the well known prior art in order to accomplish the same. 
	Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GB 313, as modified above and further in view of FR 122. 
For claim 7, FR 122 teaches rear seats comprising seat backs and seat bottoms and the seat bottoms (11) are coupled to a panel (bottom of inverted seats, FIG.10) which rotates about a front edge thereof to position the seat bottoms in a downwardly facing position (FIG.10).  
It would have been obvious to one of ordinary skill in the art to have provided the rear seat bottoms of GB 313 coupled to a panel and rotatable thereabout as taught by FR 122 in order to improve hauling versatility. 

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122 in view of Brothers et al. (5269589). 
For claim 13, FR 2889122 (FR ‘122) discloses a vehicle, comprising: 
a frame, a plurality of seats, comprising at least two front seats (inherent, not shown) and at least two rear seats (30,30), the rear seats being movable laterally between a first position where the 
the rear seats comprising seat backs and seat bottoms (as shown in the figures), and 
the seat back being coupled to a seat bottom at a first position and
an upper portion of the seat back being removably coupled to the frame at a second position via bolts (13). 
In other words, FR 122 discloses a rear jump seat (20) positioned intermediate the two rear seats; the jump seat comprising a seat back (12) which is positioned rearwardly of the rear seats (FIGS.7-9), and the rear seats being movable laterally between 
a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat (FIGS.7-9), and 
a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed (FIGS.1-3).  
For claim 13, FR 122 lacks the seat back being removably coupled to the seat bottom (and to the frame therethrough), a feature taught by Brothers et al. (5269589) where seat back assembly is secured to seat cushion assembly which may or may not be joined in hinged relation to one another and inherently where seat back through seat cushion is coupled to a frame of the vehicle upon which seat cushion is positioned (inherent). 
It would have been obvious to one of ordinary skill in the art to have provided a removable seat back as taught by Brothers et al. for the rear seats of FR 122 in order to improve hauling versatility. 
For claim 14, further comprising a rear jump seat (20) positioned intermediate the two rear seats.  
For claim 15, the rear seats comprise seat backs and seat bottoms, and the jump seat comprises a seat back which is positioned rearwardly of the rear seats (FIGS.7-9); and the rear seats generally covering the seat back of the jump seat in the first position and the seat back of the jump seat is exposed in the second position (FIGS.1-3).  
For claims 2 and 16, the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom, the seat bottom of the jump seat being raised relative to the seat bottoms of the rear seats (FIGS.4-6).  
For claims 3 and 17, the seat bottom (27) of the jump seat is movable longitudinally to a position forward of the seat bottoms of the rear seats (FIG.9).  
For claims 4 and 18, the seat bottom of the jump seat slides along a longitudinally extending track (28,28).  
For claims 6 and 20, the seat bottom of the jump seat is also defined as a console.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122, as modified, as applied to claim 16 above, and in view of the well known prior art. 
For claim 19, FR ‘122, as modified, lacks the console (27) the seat bottom of the jump seat being also defined as a cooler.
The well known prior art provides for coolers within vehicle consoles to keep perishable items safe. It would have been obvious to one of ordinary skill in the art to have adapted the console (27) of FR ‘122, as modified, to be a cooler as recited and provided by the well known prior art in order to accomplish the same. 

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). 

Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122 in view of Brothers et al. 
For claim 13, FR 2889122 (FR ‘122) discloses a vehicle as previously set forth above with regard to claim 13. The vehicle comprising: 
a frame, a plurality of seats, comprising at least two front seats (inherent, not shown), at least two rear seats (30,30), and a rear jump seat (20) positioned intermediate the two rear seats; 
the jump seat comprising a seat back (12) which is positioned rearwardly of the rear seats (FIGS.7-9), and the rear seats being movable laterally between 
a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat (FIGS.7-9), and 
a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed (FIGS.1-3).  
For claim 13, FR 122 lacks the seat back being removable from the seat bottom (and to the frame therethrough), a feature taught by Brothers et al. (5269589) where seat back assembly is secured to seat cushion assembly which may or may not be joined in hinged relation to one another and inherently where seat back through seat cushion is coupled to a frame of the vehicle upon which seat cushion is positioned (inherent). 
It would have been obvious to one of ordinary skill in the art to have provided a removable seat back as taught by Brothers et al. for the rear seats of FR 122 in order to improve hauling versatility. 
For claim 14, further comprising a rear jump seat (20) positioned intermediate the two rear seats.  
For claim 15, the rear seats comprise seat backs and seat bottoms, and the jump seat comprises a seat back which is positioned rearwardly of the rear seats (FIGS.7-9); and the rear seats generally covering the seat back of the jump seat in the first position and the seat back of the jump seat is exposed in the second position (FIGS.1-3).  
For claim 21, the rear seats comprise seat backs and seat bottoms and the seat bottoms (11) are coupled to a panel (bottom of inverted seats, FIG.10) which rotates about a front edge thereof to position the seat bottoms in a downwardly facing position (FIG.10).  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over FR 122, as modified above and further in view of GB ‘313.
For claims 22-23, FR 122 lacks the seat bottom of the rear seat overlapping that of the jump seat when in a first position and lacks an uppermost position of the seat bottom of the jump seat being lower than that of the rear seat as recited. 

a frame, a plurality of seats, comprising at least two front seats (7,8) and at least two rear seats (11,13), the rear seats being movable laterally between a first position where the rear seats are proximate to each other and a second position where the rear seats are spaced apart from each other; 
the rear seats comprise seat backs and seat bottoms and 
a rear jump seat is provided intermediate the two rear seats, 
the rear jump seat further comprises a seat bottom, the seat bottom of the jump seat being raised relative to the seat bottoms of the rear seats (FIG.14a).  
For claim 22, the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom and the seat bottoms of the rear seat overlap the seat bottom of the jump seat when in the first position (Fig.14d).  
For claim 23, the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat.  
It would have been obvious to one of ordinary skill in the art to have adapted FR 122 to allow for the rear jump seat as a whole to be moved downward and rearward as taught by GB 313 in order to allow the rear seats to overlap the jump seat for space savings. 

Claims 25, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. (2011/0062738) in view of FR 2949214 (FR 214). 
For claim 25, Lindley et al. disclose a vehicle, comprising: 
a frame (inherent, seats are attached to vehicle body frame) comprising a front seating frame portion and a rear seating frame portion; 
a plurality of seats, comprising at least two front seats (inherent, not shown) supported by the front seating frame portion and at least two rear seats (Fig.1a) supported by the rear seating frame portion; 
the rear seats comprising a seat bottom and a seat back, 
wherein the seat bottom is rotatable (Figs. 1c-1e) relative to the rear seating frame portion and independent of the seat back.
Lindley et al. lack both seat bottoms rotatable, but it would have been obvious to one with ordinary skill in the art to provide the second seat bottom rotatable for it is a mere duplication of part since it would be obvious to provide a user additional storage (stowage) space (7). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Lindley et al. further lack the seat backs being removably coupled to and laterally movable relative to the frame, a feature taught by FR 214 (as seen in FIGS. 6-7).
It would have been obvious to one of ordinary skill in the art to have provided the seat backs of Lindley et al. removably coupled and laterally movable as taught by FR 214 in order to improve hauling versatility. 
For claim 27, the seat backs are latched to a portion of the frame (at 31,33,41,43).  
For claim 29, Lindley et al. disclose a rear jump seat positioned intermediate the two rear seats.  

For claim 31, the rear seating frame portion comprises a front transverse support (part to which seats are hinged) to which a front of the seat bottom is hinged (FIGS.2-4), wherein the seat bottom rotates forwardly.  
For claim 32, the rear seating frame portion includes a seating pan (80) which supports the seat bottoms when in the seating position.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. as modified above and further in view of Harrison, III et al. 
For claim 28, Lindley et al. lack alignments as recited, a feature taught by Harrison, III et al. (2019/0152357) where the seat bottoms have alignment members (receiver 98 with receptacle 104) provided at Figs.2 4 which locate them relative to the seat backs.  
It would have been obvious to one of ordinary skill in the art to have provided such alignments of Harrison, III et al. for use with Lindley et al. in order to ensure proper positioning of the respective components. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. as modified above and further in view of Radford (2502061). 
For claim 33, Lindley et al. disclose the seat bottoms include a lower side surface but lack the lower side surface, when open, cooperating with a top surface of the seating pan to define a storage surface, taught by Radford as seen in FIG.1 where seat bottom has surface (4) cooperate with pan (7). 
It would have been obvious to one of ordinary skill in the art to have provided the lower side surface of the bottoms of Lindley et al. cooperating with the seating pan as taught by Radford in order to improve hauling versatility. 

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10, 30, and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/6/21 have been fully considered but they are not persuasive. 



Drawings 


FIG.8 shows the seat bottom of the jump seat adjacent the rear seat and not overlapping. FIG.9 shows the jump seat positioned in front of the rear seats and not overlapping as recited. Moreover, the description of FIG.9 states at [00054] that the seat bottom 46 can move from the position of FIG.8 forwardly to the position of FIG.9 which allows the rear seats to move laterally. This paragraph describing FIG.9 does not discuss overlapping at all and FIG.9 does not show overlapping. As such the drawing objection and 112 rejections are hereby maintained. 
10 
Response to Amendment/Specification 
With regard to the new matter objection, Applicant states that the limitations of claim 1 and claims 8 and 9 are disclosed in at least FIGS. 8 and 9 of the present application. The examiner disagrees as set forth above with respect to the drawings. The new matter objection is maintained. 

Claim Reiections - 35 U.S.C. 112 
Applicant directs examiner’s attention to the amendment of claim 8 which the examiner does not agree obviates the rejection. 

For claim 13, applicant’s amendment does not negate the antecedent basis issue as it is still unclear whether the limitations of the first and second positions are intended to refer back to the previous recitations. 

Claim 28 has been amended but does not overcome the rejection. The specification refers to alignment posts 576 and alignment apertures 592 and does not specifically disclose alignment members as recites. The specific recitation that the alignment members locate seat bottoms relative to seat back is awkward and confusing as the alignment posts provided do not function in this manner but are set forth to align posts of the rear frame tube 562 with the seat bottom 532 and not the seat back as recited. 

Prior Art Rejections, 35 USC 103
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specifically, for independent claim 1, the rejection has been modified with GB 313 as the base reference. 


For independent 25, the rejection has been modified above to correspond with the new amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al. (2005/0035618) discloses a center floor console with range of storage modules. One such module described is that of a “cooler” ([0009]). 
Atkinson (3916639) further discloses an automobile cool and receptacle and the desirability of such for use in a vehicle. 
Finally, Clark et al. (7104580) disclose a floor console for a vehicle where the floor console includes a movable configuration to provide storage space within the vehicle to allow for use of a cooler (abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612